Memorandum Opinion
The defendant asserts that the evidence adduced at trial was insufficient to allow the Superior Court (Dunfey, C.J.) to determine ownership of a 1979 Ford Thunderbird automobile. The court was presented with conflicting evidence regarding the vehicle identification number and other matters. It is the fact-finder’s function to weigh conflicting evidence and to assess its credibility. New Hampshire Supply Co. v. Steinberg, 121 N.H. 506, 509, 433 A.2d 1247, 1249 (1981); see Streit v. Callahan, 122 N.H. 244, 444 A.2d 495 (1982). There is evidence in the record to support the trial court’s findings. See New Hampshire Supply Co. v. Steinberg, 121 N.H. at 510, 433 A.2d at 1249.

Affirmed.